PER CURIAM.
We quash that part of the trial court’s order which denied petitioner’s motion for a change or substitution of surety, filed pursuant to section 713.24(3), Florida Statutes (1987). We conclude that the trial court departed from the essential requirements of law in denying petitioner’s motion in light of the fact that the surety, which provided the “transfer” bond posted by respondents to protect their real property from the claim of lien filed by petitioner, is in receivership.
Accordingly, the denial of the motion for change or substitution of surety is quashed. The order is affirmed in all other respects. We remand the matter to the trial court for further proceedings not inconsistent with this opinion.
DAHANY, A.C.J., and FRANK and PARKER, JJ., concur.